        Case 1:18-cv-00528-GBD-OTW Document 81 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
TINGYAO LIN,
                                                                 :
                                      Plaintiff,                 :   18-CV-0528 (GBD) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
YURI SUSHI INC., et al.,                                         :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On September 12, 2020, the pro se Defendant Sophia Lian submitted an application for

appointment of counsel. (ECF 76). In determining whether to grant an application for counsel,

the Court must consider “the merits of [a party’s] case, the [party’s] ability to pay for private

counsel, his efforts to obtain a lawyer, the availability of counsel, and the [party’s] ability to

gather the facts and deal with the issues if unassisted by counsel.” Cooper v. A. Sargenti Co.,

Inc., 877 F.2d 170, 172 (2d Cir. 1989) (per curiam). As a threshold matter, in order to qualify for

appointment of counsel a party must demonstrate that her claim or defense has substance or a

likelihood of success. See Hodge v. Police Officers, 802 F.2d 58, 60-61 (2d Cir. 1986); Principal

Life Ins. Co. v. Brand, No. 15-cv-4803 (JS) (AKT), 2016 WL 11556547, at *1 (E.D.N.Y. Apr. 15,

2016). In reviewing a request for appointment of counsel, the Court must be cognizant of the

fact that volunteer attorney time is a precious commodity and, thus, should not grant

appointment of counsel indiscriminately. Cooper, 877 F.2d at 172. Appointment of counsel

may not be warranted if the party’s chances of success with his claims or defenses are slight.

Cooper, 877 F.2d at 172; Hodge, 802 F.2d at 60.
      Case 1:18-cv-00528-GBD-OTW Document 81 Filed 09/30/20 Page 2 of 2




       A more fully developed record will be necessary before it can be determined whether

Defendant’s chances of success warrant the appointment of counsel. Further, appointment of

counsel does not guarantee that a party will obtain pro bono counsel. Accordingly, it is hereby

ORDERED that Ms. Lian’s application for the appointment of counsel (ECF 76) is denied without

prejudice to renewal at such time as the existence of a potentially meritorious defense may be

demonstrated.

       The Clerk of Court is directed to mail a copy of this Order to Defendants at:

       Yuri Sushi
       374 West 46th Street
       New York, NY 10036.


       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: September 30, 2020                                             Ona T. Wang
       New York, New York                                    United States Magistrate Judge
